Exhibit The following is a list of the Company’s subsidiaries as of June 1, 2007: Name Vessel/Activity Organization Ownership percentage Star Bulk Management Inc. Management company Marshall Islands 100% Star Beta LLC Star Beta Marshall Islands 100% Star Kappa LLC Star Kappa Marshall Islands 100% Star Theta LLC Star Theta Marshall Islands 100% Star Epsilon LLC Star Epsilon Marshall Islands 100% Star Zeta LLC Star Zeta Marshall Islands 100% Star Delta LLC Star Delta Marshall Islands 100% Star Gamma LLC Star Gamma Marshall Islands 100% Star Alpha LLC Star Alpha Marshall Islands 100% Star Iota LLC Star Iota Marshall Islands 100% SK 25767 0001
